 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Jamikko Foster

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-mj-123-NJK
12                  Plaintiff,                           STIPULATION TO MODIFY
13                                                       CONDITIONS OF RELEASE
            v.
                                                         (First Request)
14   JAMIKKO FOSTER,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Phillip N. Smith, Jr., Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Jamikko Foster, that the
21   Court modify his conditions of release.
22          The Stipulation is entered into for the following reasons:
23          1.      On February 13, 2019, Mr. Foster appeared before this court for his initial
24   appearance on a complaint and was ordered released. One of his release conditions was to
25   “satisfy all outstanding warrants within 90 days and provide verification to Pretrial Services.”
26   Mr. Foster had numerous local warrants and one outstanding warrant from California.
 1
 2          2.        Since his release, he has satisfied all outstanding local warrants and has provided
 3   proof of that to pretrial services. The only outstanding warrant at this time is out of California.
 4   Mr. Foster contacted the California court to see what it would take to resolve that warrant, and
 5   he was told that he would have to surrender to custody and serve out the remainder of his
 6   suspended sentence. Surrendering to custody in California would negatively impact Mr.
 7   Foster’s case and would impede the parties ability to promptly resolve this case. The parties
 8   are close to entering into a pre-indictment resolution.
 9          3.        As such, the parties are requesting that the Court grant Mr. Foster an additional
10   180 days to resolve his outstanding warrant. That time will allow this case to move forward
11   without delay.
12          4.        This is the first stipulation to modify conditions of release filed herein.
13          DATED this 25th day of March, 2019.
14    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
15
16       /s/ Heidi A. Ojeda                                 /s/ Phillip N. Smith, Jr.
      By_____________________________                    By_____________________________
17
      HEIDI A. OJEDA                                     PHILLIP N. SMITH, JR.
18    Assistant Federal Public Defender                  Assistant United States Attorney

19
20
21
22
23
24
25
26
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-mj-123-NJK
 4
                   Plaintiff,                                         ORDER
 5
            v.
 6
     JAMIKKO FOSTER,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that Mr. Foster’s condition of release be modified to
11   require
     allow 180him to to
                days  resolve
                        resolvehis
                                hisoutstanding  warrant no later than August 12, 2019.
                                    outstanding warrant.
12                     25th day of March, 2019.
            DATED this ____
13
14                                             UNITED STATES DISTRICT JUDGE
                                             ___________________________________
15                                           NANCY J. KOPPE
                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
